STEVEN A. LABO, Appellant,
v.
KAREN M. COAKLEY, f/k/a KAREN M. LABO, Appellee.
No. 4D08-2475.
District Court of Appeal of Florida, Fourth District.
September 10, 2008.
Barbara J. Compiani, Jane Kreusler-Walsh, and Rebecca Mercier Vargas of Kreusler-Walsh, Compiani & Vargas, P.A., West Palm Beach, and Harvey A. Nussbaum of Law Offices of Beiner, Nussbaum & LeBlanc, P.A., Boca Raton, for appellant.
Amy D. Shield of Amy D. Shield, P.A., Boca Raton, and Dominic L. Grosso of Dominic L. Grosso, P.A., Boca Raton, for appellee.
PER CURIAM.
Affirmed.
SHAHOOD, C.J., GROSS, J., and TUNIS, DAVA, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.